Pratt, J.
Two juries have passed upon this cause, each rendering a verdict in favor of the plaintiff. This must have some weight in considering whether the verdict should he set aside as against evidence.
The amount of the verdict is large, yet we cannot say it so disproportioned to the injuries received, as to indicate passion or prejudice on the part of the jury. They might well, upon the evidence, find the injuries to be permanent in their nature.
The exceptions taken by defendants do not seem to be well founded. The charge of the court carefully suggested the considerations which favored the defendant. We do not think that the cause could properly have been withdrawn from the jury. All the requests to charge of defendants that could be sustained were granted.
We do not find grounds authorizing us to interfere with the verdict. Judgment affirmed with costs.
Barnard, P. J., concurs; Dykman, J., dissenting.